Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the amendment filed on 12/14/21.  Claims 1-20 are presented for examination.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatenable over Sathish et al., US Pub. No.20130138693 in view of Skeen et al., US Pub. No.20150120767.
As to claim 1, Sathish discloses an access control method, comprising: receiving an access request identifying: 

identifying permission settings associated with the application, wherein the permission settings comprise a contextual criterion and accessing context information associated with the contextual criterion (enabling the user to access and/or render content shared by a viewer based on their specific policies, the profile settings selection and the current contextual status of the user is suitable for enabling presentment of such content, see [0077] to [0079));
determining the context information satisfies the contextual criterion of the permission settings and allowing the application to access the hardware resource in response to determining the context information satisfies the contextual criterion of the permission settings (enabling user a content sharer, owner and/or viewer to access and/or share content based on one or more predetermined user preferences including permission setting, see [0080] to [0084)). 
Sathish does not specifically disclose using the kernel to process data.  However, using Kernel to process data is generally well known in the art as disclosed by Skeen (implemented in an operating system kernel, in a separate user process, in a library package bound into network applications, see [0080]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Skeen’s Kernel system into the computer system of Sathish to process data information because it would have controlled all hardware resources via device drivers, arbitrated 

As to claim 2, Sathish discloses the contextual criterion identifies an approved location, the context information comprises a location for the device and determining the context information satisfies the contextual criterion comprises determining that the location for the device matches the approved location (context information associated with content 501 is analyzed, including location information, see [0067] to [0070)). As to claim 3, Sathish discloses the contextual criterion identifies a restricted location, the context information comprises a location for the device and determining the context
Information satisfies the contextual criterion comprises determining that the location for the device does not match the restricted location (see [0067] to [0068] and claim 5).

As to claim 4, Sathish discloses the contextual criterion comprises a time-based restriction identifying an approved time interval, the context information comprises a current time and determining the context information satisfies the contextual criterion comprises determining that the current time is within the approved time interval (see [0073] to [0076)]).

As to claim 5, Sathish discloses the contextual criterion comprises a time-based restriction identifying a restricted time interval, the context information comprises a current time, and determining the context information satisfies the contextual criterion 

Claims 8-12 are rejected for the same reasons set forth in claims 1-5 respectively.

Claims 15-19 are rejected for the same reasons set forth in claims 1-5 respectively.

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sathish and Skeen as in above and in view of Hardee et al., US Pub. No.20180248829. 
As to claim 6, neither Sathish nor Skeen specifically discloses the contextual criterion comprises an activity-based restriction identifying an accelerometer threshold level, the context information comprises an accelerometer measurement and determining the context information satisfies the contextual criterion comprises determining that the accelerometer measurement is less than the accelerometer threshold level.  However, Hardee discloses the contextual criterion comprises an activity-based restriction identifying an accelerometer threshold level; the context information comprises an accelerometer measurement; and determining the context information satisfies the
contextual criterion comprises determining that the accelerometer measurement is less than the accelerometer threshold level [messages received while the user device is moving at a velocity above a threshold value (as determined from accelerometer data for example) can be categorized separately from messages that are received while the user device is stationary, see abstract, [0051] to [0055]). It would have been obvious to 

As to claim 7, Sathish does not specifically disclose the contextual criterion comprises an activity-based restriction identifying an accelerometer threshold level, the context information comprises an accelerometer measurement and determining the context information satisfies the contextual criterion comprises determining that the accelerometer measurement is greater than the accelerometer threshold level. However, Hardee discloses the contextual criterion comprises an activity-based restriction identifying an accelerometer threshold level, the context information comprises an accelerometer measurement and determining the context information satisfies the contextual criterion comprises determining that the accelerometer measurement is greater than the accelerometer threshold level [messages received while the user device is moving at a velocity above a threshold value (as determined from accelerometer data for example) can be categorized separately from messages
that are received while the user device is stationary, see abstract, [0051] to [0055)). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Hardee’s teachings into the computer system of Sathish to control data information because it would have enabled message categorization based 

 Claims 13, 14 and 20 are rejected for the same reasons set forth in claims 6, 7 and 6 respectively.

Response to Arguments
Applicant’s arguments, filed 12/14/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Skeen et al., US Pub. No.20150120767.
       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (703) 872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305 -9600.


/KHANH Q DINH/Primary Examiner, Art Unit 2458